06/21/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0101


                                        DA 21-0101
                                     _________________



 IN THE MATTER OF:

 S.K.,                                                                ORDER

               A Youth in Need of Care.


                                     _________________


         Appellant father of S.K. was granted an extension of time to file and serve his
opening brief on or before June 8, 2021. Appellant father was advised that no further
extensions of time would be granted. The opening brief is now overdue.
         THEREFORE,
         IT IS ORDERED that Appellant shall prepare, file and serve the opening brief on
appeal no later than July 6, 2021. No further extensions will be granted. Failure to file the
brief within that time will result in dismissal of this appeal with prejudice and without
further notice.
         The Clerk is directed to provide a copy of this Order to all counsel of record.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                      June 21 2021